Citation Nr: 1502022	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of cellulitis of the right foot.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a video conference before the undersigned.  A transcript of this hearing is of record.  At the hearing, the Veteran and his representative requested that the record be held open for a period of 60 days in order to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  However, no further evidence was submitted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

A new VA examination and opinion are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also C.F.R. §§ 3.159(c)(4), 3.326(a) (2014).

In conjunction with his claim, the Veteran was afforded a VA QTC skin diseases examination in September 2012.  The Veteran complained of right foot numbness and intermittent pain, beginning during his active service and continuing since that time.  Following an examination of the Veteran and a review of the claims file, the examiner found that the Veteran did not have any current dermatologic condition affecting his right foot.  However, the examiner identified a current right foot pathology manifested by "right heel pain."  As to etiology, the examiner stated that the Veteran's pain was attributable to a "musculoskeletal foot condition," rather than any residual from cellulitis, and that it was less likely than not related to his active service.  In support of this, the examiner noted that, although a review of the Veteran's complete service treatment records was not conducted, the Veteran's May 1980 separation examination reflected that his lower extremities were clinically evaluated as normal.  Accordingly, because the evidence did not reflect any complaint of or treatment for right foot symptoms until 2009, the examiner found that the current right foot pain was not incurred in or related to active service.   

Unfortunately, this examination report is inadequate for rating purposes.  In providing the opinion that the Veteran's current foot pathology was less likely than not related to his active service, the examiner failed to consider the Veteran's relevant service treatment records, including specifically the April 1980 emergency treatment records and the May 1980 report of medical history reflecting a diagnosis of and treatment for right foot cellulitis resulting from ill-fitting boots.  Instead, the examiner appeared to base his negative etiological opinion primarily upon the absence of any documented foot symptoms in the May 1980 separation examination.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service disability and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Additionally, the examiner did not provide clear explanation as to why the Veteran's "musculoskeletal foot condition" was not incurred during, or as a result of, his active service.  Finally, the examiner failed to address the Veteran's competent complaints of intermittent numbness since his in-service injury.  

Thus, because there is evidence establishing a current right foot pathology, because his service treatment records confirm treatment for right foot pain diagnosed as cellulitis, and because the Veteran has competently reported suffering from pain and numbness in his right foot since that time, a new VA examination and opinion should be completed to assess the nature of the Veteran's current right foot symptoms and their relationship to service based on all the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (noting that VA is obliged to provide an examination if there is insufficient competent medical evidence on file to decide the claim when the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, when evidence establishes that an event, injury, or disease occurred in service, and when there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability).  See also 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

Additionally, at his June 2014 Board hearing, the Veteran testified that he had been treated for his right foot condition by multiple private treatment providers, including specifically by an acupuncturist and at multiple walk-in and urgent care clinics.  VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Although, as noted, the record was left open following the Board hearing so that the Veteran could attempt to obtain and submit these treatment records, the Board finds that, as the claim must be remanded, the RO/AMC should make reasonable efforts to obtain these potentially relevant records, including specifically sending the Veteran a letter requesting him to identify any other relevant evidence, including private treatment records, pertaining to his right foot, and furnishing him with authorized release forms for any private records he wishes VA to obtain on his behalf.

Finally, because the claim is being remanded, any more recent VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his right foot disability.  Authorized release forms should be provided. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

2.  Obtain the Veteran's outstanding VA treatment records from the Sepulveda and West Los Angeles VA Medical Centers (VAMCs) and the Lancaster and Antelope Valley Community Based Outpatient Clinics (CBOCs), dated since November 2009 and associate them with the claims file.

3.  Then, schedule the Veteran for appropriate VA examination(s) to assist in determining the nature and etiology of any disorders affecting his right foot.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  The examination(s) should include any necessary diagnostic testing or evaluation.

After reviewing the file and examining the Veteran, the examiner(s) should diagnose and describe all current disorders of the right foot found to be present, to include any orthopedic, neurological, and/or scar disabilities.

As to each identified disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his right foot had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In rendering these opinions, the examiner(s) must consider and address, where necessary, the following:

*  The Veteran's Service Treatment Records, including specifically the April 1980 Military Sick Call Record reflecting a raised lesion on his right heel consistent with cellulitis; the April 1980 Emergency Treatment Report showing treatment for right foot cellulitis; and the May 1980 Report of Medical History noting an "infected right foot due to improper fit of military issue boots"; 

*  The August 2009 VA Attending Note stating the that Veteran has been experiencing "right heel pain for the past 6 months on and off" and noting that he has a history of "severe infection in the same area in 1980 which started as a blister while in boot camp"; 

*  The September 2012 VA Skin Diseases Examination reflecting no current skin pathology but noting the Veteran's complaints of numbness and pain at the site of his previous in-service cellulitis; 

* The June 2014 Board Hearing testimony reporting a right foot pathology consisting of numbness and intermittent sharp pain that began during his active service with the onset of his cellulitis, and that has continued since that time.   

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
 
5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

